DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanike (US 2012/0199438 A1).

Regarding Claim 1, Tanike discloses a coin dispensing apparatus, i.e., coin processing apparatus (1), comprising: a coin dispenser, i.e., dispensing port (6), as illustrated in figures 1-3, configured to dispense coins to a coin receiving region, (7, 7a, 7b, 7c, 7d, 7e), as illustrated in figure 3; a coin sensor (8, 9, 10, 11, 12, 14), as mentioned at paragraphs 26-30, for example, configured to detect one or more coins in the coin receiving region (7); and a processor, i.e., CPU (20), as mentioned at paragraphs 31-42, for example, configured to perform a control operation to cause generation of a user notification, as mentioned at paragraph 17, first sentence, i.e., “[a] desired amount of inserted coins and an action state of or an operation instruction for the coin processing apparatus 1 can also be displayed on the display 4” and at paragraph 35, second sentence, i.e., “[u]nder the control of CPU 20, the operation display unit 25 displays various kinds of information on a display 4 or accepts operation input from the operation panel 5”, when the coin sensor (8, 9, 10, 11, 12, 14) detects no coins in the coin receiving region (7) after the processor (20) controls the coin dispenser to dispense a group of coins and the coin dispenser has dispensed at least one of the coins in the group but before the coin dispenser has dispensed all of the coins in the group, as mentioned at paragraphs 38-43, noting in particular, paragraph 38, first sentence, which states “[i]n addition, the existence of the residual coins left during a dispensing from the dispensing port 6 may be set (S2) when the dispensing sensor detects the dispensing of coins or the optical residual coin detection unit 10 detects the existence of coins on the dispensing tray 7, for example.

Regarding Claim 4, Tanike discloses, wherein the user notification includes a visual notification, i.e, via display (4). 

Regarding Claim 5, Tanike discloses, wherein the visual notification includes a text notification displayed on a display panel (4), as illustrated in figures 6 and 7 and as mentioned at paragraph 43, for example.
wherein the visual notification includes lighting of a light emitting device, i.e., display panel (4), which is construed as a light emitting device.

Regarding Claim 7, Tanike discloses, wherein the processor (20) is configured to terminate the control operation a predetermined amount of time after starting the control operation, as illustrated in figures 6 and 7, which illustrates setting of a wait time, as mentioned at paragraphs 42, 43 and 44.

Regarding Claim 8, Tanike discloses, wherein the coin sensor includes an optical coin sensor (8-11), as mentioned at paragraph 26, for example. 

Regarding Claim 10, Tanike discloses, wherein the processor (20) does not perform the control operation to cause generation of the user notification when the coin sensor (8, 9, 10, 11, 12, 14) detects at least one coin in the coin receiving region (7) after the processor (20) controls the coin dispenser to dispense the group of coins and the coin dispenser has dispensed at least one of the coins in the group but before the coin dispenser has dispensed all of the coins in the group, as mentioned at paragraphs 38-43, for example.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2, 3 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanike (US 2012/0199438 A1) in view of Shuster et al (US 8,308,057 B1).

Regarding Claims 2, 3 and 11, Tanike teaches the system as described above.


wherein the user notification includes an acoustic notification.

Regarding Claim 3, Tanike does not expressly teach wherein the acoustic notification includes a linguistic notification.

Regarding Claim 2, Tanike does not expressly teach, but Shuster teaches wherein the user notification includes an acoustic notification, as mentioned at col. 5, line 53-col. 6, line 5, and particularly in the first sentence, i.e., “exemplary data store 38 of the ATM may be operative to store therein, information for generating visual outputs and audible outputs that are representative of menus and submenus for a plurality of different states 50 of ATM” and in the third sentence, i.e., “[s]uch information may further include stored data for producing audio outputs…which include verbal instructions” and in the fourth sentence, i.e., “[s]uch data …may also include alphanumeric text messages 54 which may be used by the computer 30 to generate audible verbal instructions”.

Regarding Claim 3, Tanike does not expressly teach, but Shuster teaches wherein the acoustic notification includes a linguistic notification, as mentioned at col. 5, line 53-col. 6, line 5.  Note also text messages (54) and sound files (56).

wherein the user notification includes an acoustic notification, wherein the acoustic notification includes a linguistic notification, as taught by Shuster, for the purpose of conveying data and information to a user of Tanike’s checkout counter and coin processing device in multiple typical formats so that operators will understand the state and condition of the system.

Regarding Claim 11, Taniike teaches a checkout machine, i.e., a point of sale (POS) system including a coin processing apparatus (1) “used in a checkout counter” as mentioned at paragraphs 3 and 14, comprising: a coin dispenser (1) configured to dispense coins to a coin receiving region (7); a coin sensor (8, 9, 10, 11, 12, 14) configured to detect one or more coins in the coin receiving region (7); a receipt printer; and a processor (20) configured to: perform a control operation to cause generation of a user notification, as illustrated in figures 6 and 7, when the coin sensor (8, 9, 10, 11, 12, 14) detects no coins in the coin receiving region (7) after the processor (20) controls the coin dispenser to dispense a group of coins and the coin dispenser has dispensed at least one of the coins in the group but before the coin dispenser has dispensed all of the coins in the group, as mentioned at paragraphs 38-43, and control the receipt printer to print a receipt.

Regarding Claim 11, Tanike does not expressly teach a receipt printer and control the receipt printer to print a receipt.
a receipt printer (24), as illustrated in figure 1, and control the receipt printer (24) to print a receipt.

Regarding Claim 11, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have provided a receipt printer and control the receipt printer to print a receipt, as taught by Schuster, in Tanike’s checkout counter and coin processing device for the purpose of creating a printed record of data a user of Tanike’s system would find useful. 

Regarding Claim 2, see rejection of Claim 12, above.
Regarding Claim 3, see rejection of Claim 13, above.
Regarding Claim 4, see rejection of Claim 14, above.
Regarding Claim 5, see rejection of Claim 15, above.
Regarding Claim 6, see rejection of Claim 16, above.
Regarding Claim 7, see rejection of Claim 17, above.
Regarding Claim 8, see rejection of Claim 18, above.
Regarding Claim 10, see rejection of Claim 20, above.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanike (US 2012/0199438 A1) in view of Umeda et al (EP 2879101 A1).

Regarding Claim 9, Tanike teaches the system as described above.

Regarding Claim 9, Tanike does not expressly teach wherein the coin sensor includes a magnetic coin sensor.

Regarding Claim 9, Tanike does not expressly teach, but Umeda teaches wherein the coin sensor includes a magnetic coin sensor (233) as illustrated in figures 6-8 and 10-14 and as mentioned at paragraphs 155-161 and 179-181, for example, noting coils (296a, 296b), as illustrated in figure 12, which operate based upon magnetic and induction principles.   

Regarding Claim 9, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have provided wherein the coin sensor includes a magnetic coin sensor, as taught by Umeda, for the purpose of detecting coins in the dispensing tray with increased detection accuracy, as mentioned at paragraph 157, last sentence.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanike (US 2012/0199438 A1) in view of Shuster et al (US 8,308,057 B1) and further in view of Umeda et al (EP 2879101 A1).

Regarding Claim 19, Tanike teaches the system as described above.

Regarding Claim 19, see rejection of Claim 9, above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.

Nobuhara ‘423 is cited as a further example of a coin processing device for a point of sale system.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY ALAN SHAPIRO whose telephone number is (571)272-6943. The examiner can normally be reached Monday-Friday generally between 8:30AM and 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Y Coupe can be reached on 571-270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 


/JEFFREY A SHAPIRO/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        


November 20, 2021